DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/29/2020 has been entered. Claims 1 and 4-8 have been amended. Claims 2-3 have been cancelled. Claim 9 is new. Claims 1 and 4-9 remain pending in this application. Applicant’s amendments to the drawings and claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 09/29/2020. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 02/05/2018. It is noted, however, that applicant has not filed a certified copy of the IN201841004344 application as required by 37 CFR 1.55.

Drawings
The drawings were received on 12/29/2020. These drawings are acceptable.

Claim Objections
Claims 4-9 are objected to because of the following informalities: 
Claims 4-9 should read “The non-invasive female urine collection [[cup]] device…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder (Pub. No.: US 2001/0037098 A1), in view of Ruvio (US Pat. No.: 5,147,301), and further in view of Kay et al. (Pub. No.: US 2011/0028922 A1), hereinafter Kay.
	Regarding claim 1, Snyder discloses (figs. 1-3) a non-invasive female urine collection device (100) comprising: a first pipe (tab 112) (¶ 0029); and
	a urine collection member comprising a first membrane (carriage 130) that is elongated and curved (see fig. 1) to form a cup on its upper part (see fig. 1), and a second membrane (flange 122) that is shorter than the first membrane (see fig. 1) is attached to the first membrane (see fig. 1) forming a urine collection pouch on its lower part (see fig. 3, ¶ 0038), the urine collection member is attached to a second end of the first pipe (see fig. 1) such that, when the first pipe is inserted into the vagina, the cup covers a urethra (see fig. 3).
	Snyder fails to disclose an inflatable balloon attached to a first end of the first pipe, a set of spikes formed on the upper part of the first membrane within the cup, and the set of spikes comes axially in line with the urethra, wherein the urine from the urethra is received on the set of spike preventing splashing and allowing urine to flow from the upper part of the urine collection pouch on the lower part of the first membrane. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first pipe of Snyder such that there is an inflatable balloon attached to a first end of the first pipe as taught by Ruvio. Providing a balloon can hold the device in place (Ruvio, col. 1, ln. 23-25). 
	Further, Kay teaches (fig. 3) a urine collection member in the same field of endeavor that comprises a set of spikes (rods 54, see fig. 3, ¶ 0029). 
While Kay does not teach that the urine from the urethra is received on the set of spike preventing splashing and allowing urine to flow from the upper part of the urine collection pouch on the lower part of the first membrane, this limitation of claim 1 relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snyder in view of Ruvio and Kay such that the urine from the urethra is received on the set of spike preventing splashing and allowing urine to flow from the upper part of the urine collection pouch on the lower part of the first membrane. Using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II). Further, forming the spikes such that they are formed in the upper part of the first membrane within the cup and axially in line with the urethra would have been obvious to one of ordinary skill in the art before . 

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Ruvio and Kay, as applied to claim 1 above, and further in view of Su (Pub. No.: US 2018/0200101 A1).
Regarding claim 4, Snyder in view of Ruvio and Kay fail to teach wherein the second membrane further comprising a plurality of vent holes and a plurality of grooves coupled to the plurality of vent holes, wherein the grooves are formed on the outer surface of the second membrane such that urine spilled on the outer surface of the second membrane is directed back into the urine collection pouch through the plurality vent holes.  
Su teaches (figs. 5, 7A and 8A) an analogous urine collection member (collector 10’) in the same field of endeavor comprising a second membrane (top cover 20’, 20A) wherein the second membrane comprises a plurality of vent holes (urine flow holes 24A) (¶ 0088, see fig. 8A) and a plurality of grooves (24’) (¶ 0069), wherein the grooves are formed on the outer surface of the second membrane (see fig. 7A, ¶ 0069) such that urine spilled on the outer surface of the second membrane is directed back into the urine collection pouch (¶ 0069). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second membrane of Snyder in view of Ruvio and Kay such it comprises a plurality of vent holes and a plurality of grooves. Providing grooves guides the flow of urine (Su, ¶ 0069) and providing a vent holes 
Regarding claim 8, while Snyder in view of Ruvio, Kay and Su do not teach that the vent holes are extended from anterior side to posterior of the second membrane at 30° angle sloping into the urine collecting pouch, it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of vent holes such that they are extended from an anterior side to posterior side of the second membrane at 30° sloping into the urine collecting pouch as doing so would provide an angle that allows for the passage of urine. 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 9, Snyder further discloses (figs. 1-5) that the first membrane further comprises a supporting spine extending from the lower part to the upper part on a back side of the cup (see portion of drain tube 140 that is affixed to back side of the 
Regarding claim 5, Snyder further discloses (figs. 1-5) an outlet pipe (drain tube 140) coupled to the urine collection pouch (¶ 0033) to drain the urine collected within the urine collection pouch (¶ 0033). 
	Regarding claim 6, Ruvio further teaches (fig. 2) an air injecting hole (open end 24) formed on the first pipe to inject air to inflate the inflatable balloon to hold the device firmly in place (col. 2, ln. 32-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first pipe of Snyder in view of Ruvio, Kay and Su such that there is an air injecting hole as taught by Ruvio. Doing so would allow the balloon to be inflated such that the balloon can hold the device in place. 
Regarding claim 7, Su further teaches that the urine collection member comprising a medical grade silicon but not limited to an elastomeric material like rubber (¶ 0057) and plastic. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urine collection member of Snyder in view of Ruvio, Kay and Su such that it comprises a medical grade silicon but not limited to an elastomeric material like rubber and plastic, as taught by Su. Elastomeric materials like rubber and plastic are suitable for holding fluid. 

Response to Arguments
Applicant’s arguments, see page 6, filed 12/29/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC §102 over Ruvio have been fully considered and are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Snyder in view of Ruvio and further in view of Kay.
Applicant’s arguments, see pages 6-8, filed 12/29/2020, with respect to the rejection(s) of claim(s) 2 and 5-7 under 35 USC §103 over Ruvio in view of Tokartz have been fully considered and are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Snyder in view of Ruvio, Kay and Su. Applicant’s arguments directed towards Tokartz are moot as Tokartz is no longer relied upon in this rejection. 
Applicant’s arguments, see pages 8-9, with respect to the rejection of claim 3 under 35 USC §103 over Ruvio in view of Tokartz and further in view of Kay have been fully considered but are not persuasive. While Kay does not teach that the protuberances are for preventing splashing, as discussed in the rejection above, this limitation is directed to the intended use of the system. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s arguments, see pages 9-10, with respect to the rejection of claim 4 In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, see pages 10-11, with respect to the rejection of claim 8 under 35 USC §103 over Ruvio in view of Tokartz, Nigay and Su’ 917 have been fully considered and are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Snyder in view of Ruvio, Kay and Su. Applicant argues that the references do not teach techniques for bringing back the urine leaked out, however Su is cited to teach grooves and vent holes that transfer urine from an outer surface of the second membrane back into the pouch (¶ 0069, ¶ 0088). Thus, modifying the holes such that they are at a 30° angle involves only routine skill in the art as discussed above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781